Before you invest, you may want to review the fund’s prospectus, which contains more information about the fund and its risks. You can find the fund’s prospectus and other information about the fund, including the fund’s statement of additional information, online at funds.mfs.com.You can also get this information at no cost by calling 1-800-225-2606 or by sending an e-mail request to orderliterature@mfs.com.The fund’s prospectus and statement of additional information, both dated February 1, 2010, as may be supplemented from time to time, are incorporated by reference into this Summary Prospectus. Investment Objective The fund’s investment objective is to seek capital appreciation. CLASS TICKER SYMBOL Class A MIDAX Class B MIDBX Class C MIDCX Class I MWNIX Class 529A EAIDX Class 529B EBIDX Class 529C ECIDX Class R1 MIDGX Class R2 MIDRX Class R3 MIDHX Class R4 MIDJX Summary of Key Information Fees and Expenses This table describes the fees and expenses that you may pay when you buy, redeem, and hold shares of the fund. You may qualify for sales charge reductions if you and certain members of your family invest, or agree to invest in the future, at least $50,000 in MFS Funds. More information about these and other waivers and reductions is available from your financial intermediary and in “Sales Charges and Waivers or Reductions” on page 8 of the fund’s prospectus and “Waivers of Sales Charges” on page 14 of the fund’s statement of additional information Part I. Shareholder Fees (fees paid directly from your investment): Share Class A 529A B AND 529B C AND 529C I ALL R Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 5.75% 5.75% N/A N/A N/A N/A Maximum Deferred Sales Charge (Load) (as a percentage of original purchase price or redemption proceeds, whichever is less) 1.00% # N/A 4.00% 1.00% N/A N/A Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment): Share Class A B C I 529A 529B 529C R1 R2 R3 R4 Management Fee 0.94% 0.94% 0.94% 0.94% 0.94% 0.94% 0.94% 0.94% 0.94% 0.94% 0.94% Distribution and/or Service (12b-1) Fees 0.25% 1.00% 1.00% N/A 0.25% 1.00% 1.00% 1.00% 0.50% 0.25% N/A Other Expenses 0.31% 0.31% 0.31% 0.31% 0.41% 0.41% 0.41% 0.31% 0.31% 0.31% 0.31% Total Annual Fund Operating Expenses 1.50% 2.25% 2.25% 1.25% 1.60% 2.35% 2.35% 2.25% 1.75% 1.50% 1.25% # On shares purchased on or after September 1, 2008, without an initial sales charge and redeemed within 24 months of purchase. 1 MFS International New Discovery Fund Example These examples are intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The examples assume that: you invest $10,000 in the fund for the time periods indicated and you redeem your shares at the end of the time periods (unless otherwise indicated); your investment has a 5% return each year and dividends and other distributions are reinvested; and the fund’s operating expenses remain the same. Although your actual costs will likely be higher or lower, under these assumptions your costs would be: 1 YEAR 3 YEARS 5 YEARS 10 YEARS Class A Shares $ 719 $ 1,022 $ 1,346 $ 2,263 Class B Shares assuming redemption at end of period $ 628 $ 1,003 $ 1,405 $ 2,396 no redemption $ 228 $ 703 $ 1,205 $ 2,396 Class C Shares assuming redemption at end of period $ 328 $ 703 $ 1,205 $ 2,585 no redemption $ 228 $ 703 $ 1,205 $ 2,585 Class I Shares $ 127 $ 397 $ 686 $ 1,511 Class 529A Shares $ 728 $ 1,051 $ 1,396 $ 2,366 Class 529B Shares assuming redemption at end of period $ 638 $ 1,033 $ 1,455 $ 2,499 no redemption $ 238 $ 733 $ 1,255 $ 2,499 Class 529C Shares assuming redemption at end of period $ 338 $ 733 $ 1,255 $ 2,686 no redemption $ 238 $ 733 $ 1,255 $ 2,686 Class R1 Shares $ 228 $ 703 $ 1,205 $ 2,585 Class R2 Shares $ 178 $ 551 $ 949 $ 2,062 Class R3 Shares $ 153 $ 474 $ 818 $ 1,791 Class R4 Shares $ 127 $ 397 $ 686 $ 1,511 Portfolio Turnover The fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when shares are held in a taxable account. These transaction costs, which are not reflected in “Annual Fund Operating Expenses” or in the “Example of Expenses,” affect the fund’s performance.During the most recent fiscal year, the fund’s portfolio turnover rate was 42% of the average value of its portfolio. Principal Investment Strategies MFS (Massachusetts Financial Services Company, the fund’s investment adviser) normally invests the fund’s assets primarily in foreign equity securities, including emerging market equity securities. MFS may invest a relatively large percentage of the fund’s assets in a single country, a small number of countries, or a particular geographic region. MFS focuses on investing the fund’s assets in the stocks of companies it believes to have above average earnings growth potential compared to other companies (growth companies). While MFS may invest the fund’s assets in companies of any size, MFS generally focuses on companies with small to medium capitalizations. MFS may use derivatives for any investment purpose. MFS uses a bottom-up approach to buying and selling investments for the fund. Investments are selected primarily based on fundamental analysis of issuers.Quantitative models that systematically evaluate issuers may also be considered. Principal Risks As with any mutual fund, the fund may not achieve its objective and/or you could lose money on your investment in the fund. An investment in the fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other governmental agency. The principal risks of investing in the fund are: Stock Market/Company Risk: Stock markets are volatile and can decline significantly in response to issuer, market, economic, political, regulatory, geopolitical, and other conditions. The price of an equity security can decrease significantly in response to these conditions, and these conditions can affect a single issuer or type of security, issuers within a broad market sector, industry or geographic region, or the market in general. Growth Company Risk: The stocks of growth companies can be more sensitive to the company’s earnings and more volatile than the market in general. Small Cap Risk:The stocks of small cap companies can be more volatile than stocks of larger companies. Foreign and Emerging Markets Risk: Exposure to foreign markets, especially emerging markets, through issuers or currencies can involve additional risks relating to market, economic, political, regulatory, geopolitical, or other conditions. These factors can make foreign investments, especially those in emerging markets, more volatile and less liquid than U.S. investments. In addition, foreign markets can react differently to these conditions than the U.S. market. Emerging markets can have less market structure, depth, and regulatory oversight and greater political, social, and economic instability than developed markets. 2 MFS International New Discovery Fund Currency Risk: The value of foreign currencies relative to the U.S. dollar fluctuates in response to market, economic, political, regulatory, geopolitical or other conditions, and a decline in the value of a foreign currency versus the U.S. dollar reduces the value in U.S. dollars of investments denominated in that foreign currency. Geographic Concentration Risk: The fund’s performance could be closely tied to the market, currency, economic, political, regulatory, geopolitical, or other conditions in the countries or regions in which the fund invests and could be more volatile than the performance of more geographically-diversified funds. Derivatives Risk: Derivatives can be used to take both long and short positions. Derivatives can be highly volatile and involve risks in addition to the risks of the underlying indicator(s) on which the derivative is based. Gains or losses from derivatives can be substantially greater than the derivatives’ original cost and can involve leverage. Leveraging Risk: Leverage involves investment exposure in an amount exceeding the initial investment. Leverage can cause increased volatility by magnifying gains or losses. Investment Selection Risk:The MFS analysis of an investment can be incorrect and can lead to an investment focus that results in the fund underperforming other funds with similar investment strategies and/or underperforming the markets in which the fund invests. Counterparty and Third Party Risk: Transactions involving a counterparty or third party other than the issuer of the instrument are subject to the credit risk of the counterparty or third party, and to the counterparty’s or third party’s ability to perform in accordance with the terms of the transaction. Liquidity Risk: It may not be possible to sell certain investments, types of investments, and/or segments of the market at any particular time or at an acceptable price. Performance Information The bar chart and performance table below are intended to indicate some of the risks of investing in the fund by showing changes in the fund’s performance over time and how the fund’s performance over time compares with that of a broad measure of market performance. The chart and table provide past performance information. The fund’s past performance (before and after taxes) does not indicate how the fund will perform in the future. Updated performance is available online at mfs.com or by calling 1-800-225-2606. Bar Chart.The bar chart does not take into account any sales charges (loads) that you may be required to pay upon purchase or redemption of the fund’s shares. If these sales charges were included, they would reduce the returns shown. During the period(s) shown in the bar chart, the highest quarterly return was 27.84% (for the calendar quarter ended June 30, 2009) and the lowest quarterly return was (22.12)% (for the calendar quarter ended September 30, 2008). 3 MFS International New Discovery Fund Performance Table. Average Annual Total Returns (for the Periods Ended December 31, 2009) Share Class 1YEAR 5YEARS 10YEARS Returns Before Taxes B Shares, with CDSC (Declining over Six Years from 4% to 0%) 42.34% 5.51% 8.24% C Shares, with CDSC(1% for 12 Months) 45.27% 5.77% 8.07% I Shares, at Net Asset Value 47.75% 6.84% 9.06% 529A Shares, With Initial Sales Charge (5.75%) 38.79% 5.03% 7.90% 529B Shares, with CDSC (Declining over Six Years from 4% to 0%) 42.10% 5.29% 8.16% 529C Shares, with CDSC(1% for 12 Months) 45.22% 5.58% 8.01% R1 Shares, at Net Asset Value 46.31% 5.75% 8.35% R2 Shares, at Net Asset Value 46.94% 6.20% 8.52% R3 Shares, at Net Asset Value 47.41% 6.49% 8.72% R4 Shares, at Net Asset Value 47.81% 6.77% 8.86% A Shares, With Initial Sales Charge (5.75%) 38.94% 5.25% 8.09% Returns After Taxes (Class A Shares Only) A Shares’ Returns After Taxes on Distributions, with Initial Sales Charge (5.75%) 38.85% 3.64% 6.69% A Shares’ Returns After Taxes on Distributions and Sale of Class A Shares, with Initial Sales Charge (5.75%) 25.76% 4.37% 6.70% Benchmark Comparisons (Returns Before Taxes) Standard & Poor's Global Ex U.S. SmallCap Index 56.84% 7.12% 6.98% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Your actual after-tax returns will depend on your own tax situation, and will likely differ from those shown. The after-tax returns shown are not relevant to investors who hold their shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. The after-tax returns are shown for only one of the fund’s classes of shares, and after-tax returns for the fund’s other classes of shares will vary from the returns shown. The fund commenced investment operations on October 9, 1997, with the offering of Class A and Class I shares, and subsequently offered Class B and Class C shares on
